Citation Nr: 1823123	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  02-08 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension of a temporary total rating beyond September 30, 2001, based on the need for convalescence following an August 24, 2001, right knee surgery.

2.  Entitlement to an initial rating in excess of 30 percent for residuals of a right knee injury from October 1, 2001, to August 11, 2005; from October 1, 2005, to January 12, 2009; and since March 1, 2009, to include separate ratings, including a rating in excess of 10 percent for right knee residuals of semilunar cartilage removal, instability, and recurrent subluxation since January 29, 2016, and a separate compensable rating for right knee scars since August 24, 2001.

3.  Entitlement to an initial rating in excess of 10 percent for left hip myofascial syndrome since October 27, 2005.

4.  Entitlement to an initial rating in excess of 10 percent for right hip myofascial syndrome since October 27, 2005.

5.  Entitlement to service connection for a bilateral foot disorder, to include pes planus, plantar fasciitis, tarsal tunnel syndrome, plantar calcaneal spur, and hallux valgus.

6.  Entitlement to service connection for a bilateral ankle disorder.

7.  Entitlement to service connection for a left lower extremity nerve disorder.

8.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from December 1981 to December 1984. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas, Regional Office (RO) and the VA Appeals Management Center. The Board remanded the issues currently on appeal in February 2006, February 2008, February 2010, March 2013, June 2014, November 2015, and June 2017. 

In March 2013, the Board denied an increased rating for the Veteran's right knee disorder. The Veteran subsequently appealed to the United States Court of Appeals for Veterans' Claims (Court). In November 2013, the Court granted the Parties' Joint Motion for Partial Remand (JMPR); vacated relevant portions of the March 2013 Board decision; and remanded the Veteran's appeal to the Board. The Court vacated the Board's decision because the Board failed to consider whether the Veteran was entitled to a later end-date for his first temporary total convalescent rating, whether the Veteran was entitled to separate compensable ratings based on his symptoms, and because the May 2009 VA examination was inadequate for failing to address whether the Veteran had additional functional loss, including the measured degree of loss, during flare-ups. In January 2016, a new VA examination was provided and the examiner indicated that the Veteran did have functional impairment during flare-ups, but stated that describing the loss in terms of range of motion would "call for speculation" as the Veteran did "not report additional loss of range of motion during flare-ups."

In November 2015, the Board denied service connection for bilateral pes planus, left leg nerve entrapment, and left foot plantar fasciitis. The Veteran again appealed to the Court. In a May 2017 Memorandum Decision, the Court vacated the Board's November 2015 decision and remanded the appeal to the Board.

In January 2003, November 2004, and June 2007, the Veteran had hearings conducted by a Decision Review Officer. In September 2005, the Veteran was afforded a Travel Board hearing and in August 2012, he was afforded a Board videoconference hearing. In March 2017, the Veteran was informed that the Veterans Law Judges who had conducted his Board hearings were no longer employed at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. In April 2017, the Veteran indicated that he did not want an additional Board hearing.

The Board has reframed the Veteran's claims for service connection for left and right foot disorders and for left nerve disorder as is reflected on the front page of this decision. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a bilateral foot disorder, a bilateral ankle disorder, a left lower extremity nerve disorder, and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's first period of convalescence due to a right knee surgical procedure extended to November 8, 2001.

2.  Since December 1, 2001, the Veteran's right knee disorder caused tenderness; constant pain; daily flare-ups; functional loss; weakness; swelling; redness and warmness; cramps; stiffness; instability; crepitus; effusion; meniscus tear; laxity; subluxation; popping; locking; buckling; falling; grinding; giving way; antalgic gait; an anterior cruciate ligament (ACL) tear; internal derangement; fluid build-up; cartilage loss; a Baker's cyst; medial tibial stress syndrome; decreased muscle strength and quadriceps atrophy; difficulty with prolonged standing, walking, driving, kneeling, crouching, squatting, or crawling; required the use of a brace and a walker; surgical incisions of 3 centimeters and 2 centimeters that were nontender, stable, and had no keloid formation; flexion to 70 degrees and extension to 15 degrees with pain throughout the entire range of motion; degenerative joint disease (DJD); chondromalacia patella; use of medication; requirement for regular Synvisc injections; and he had been recommended for a total knee replacement.

3.  Since October 27, 2005, the Veteran's left hip disorder caused pain; limping; popping, aching, intermittent muscular pain posterior to the hip; functional impairment resulting in pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing; pain on non-weight bearing; weakness; poor circulation; limited mobility; reduced muscle strength; flare-ups with prolonged sitting and standing, after sleeping on his back, and with driving and walking; and flexion limited to 70 degrees, extension to 25 degrees, abduction to 30 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.

4.  Since October 27, 2005, the Veteran's right hip disorder caused arthralgia; aching, throbbing pain; locking episodes; limping; intermittent muscular pain posterior to the hip; functional impairment resulting in pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing; pain on non-weight bearing; weakness; poor circulation; limited mobility; reduced muscle strength; flare-ups with prolonged sitting and standing, after sleeping on his back, and with driving and walking; and flexion limited to 50 degrees, extension to 25 degrees, internal rotation to 25 degrees, external rotation to 20 degrees, and abduction to 30 degrees, and adduction to 25 degrees.


CONCLUSIONS OF LAW

1.  The Veteran's first right knee temporary total rating is extended from September 30, 2001, to November 30, 2001. 38 C.F.R. § 4.30 (2017).

2.  The criteria for a rating of 30 percent from December 1, 2001, to August 11, 2005, from October 1, 2005, to January 12, 2009, and since March 1, 2009, for right knee severe subluxation and instability have been approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  The criteria for a rating of 20 percent from December 1, 2001, to August 11, 2005, from October 1, 2005, to January 12, 2009, and since March 1, 2009, for right knee locking and effusion have been approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).

4.  The criteria for a rating of 20 percent from December 1, 2001, to August 11, 2005, from October 1, 2005, to January 12, 2009, and since March 1, 2009, for right knee limitation of extension have been approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

5.  The criteria for a rating of 10 percent from December 1, 2001, to August 11, 2005, from October 1, 2005, to January 12, 2009, and since March 1, 2009, for right knee tibial impairment have been approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2017).

6.  The criteria for an initial rating in excess of 10 percent, since October 27, 2005, for left hip myofascial syndrome have not been approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2017).

7.  The criteria for an initial rating in excess of 10 percent, since October 27, 2005, for right hip myofascial syndrome have not been approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analyses

A.  Extension of a Temporary Total Rating beyond September 30, 2001

A temporary total rating (100 percent) will be assigned without regard to other provisions of the Schedule For Rating Disabilities when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release, that treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. Extensions of 1, 2, or 3 months beyond the initial 3 months may be made under paragraph (1), (2), or (3) of this section.
Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (2) or (3) of this section. 38 C.F.R. § 4.30 (2017).

The Veteran underwent right knee surgery on August 24, 2001. He was assigned a temporary total rating for 1 month, ending on September 30, 2001. The report of a June 2003 VA examination states that the Veteran was off of work for 3 months following the surgery, returning to work on November 8, 2001. Affording the Veteran the benefit of the doubt, this indicates that the period of convalescence went until November 8, 2001, and the temporary total rating should have been in effect through November 30, 2001. Therefore, the temporary total rating is extended to November 30, 2001.

B.  Increased Ratings

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

1.  Right Knee

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017). 

Diagnostic Code 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017). 

Diagnostic Code 5259 provides that a 10 percent rating is warranted for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2017).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017). 

Diagnostic Code 5261 provides ratings based on limitation of the extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Extension limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Diagnostic code 5262 provides ratings for impairment of the tibia and fibula. A 10 percent rating is warranted for malunion with slight knee or ankle disability. A 20 percent rating is warranted for malunion with moderate knee or ankle disability. A 30 percent rating is warranted for malunion with marked knee or ankle disability. A 40 percent rating is warranted for nonunion, with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

Diagnostic code 7801 states that a scar not involving the head, face, or neck which is deep and nonlinear warrants a rating at 10 percent if the area of the scar is at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square meters). Note (1) to the diagnostic code states that "A deep scar is one associated with underlying soft tissue damage." Note (2) states that: "If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under § 4.25. Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2017).

Diagnostic code 7804 states that one or two scars that are unstable or painful warrants a 10 percent evaluation. Three or four scars that are unstable or painful warrants a 20 percent evaluation. Note (1) to the diagnostic code states that "An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar." Note (2) states that "If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars." Note (3) states: "Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable." 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).

Diagnostic code 7805 states that other scars, including linear scars, and any disabling effect(s) for scars rated under diagnostic codes 7800, 7801, 7802, and 7804, which are not considered in a rating provided under diagnostic codes 7800-7804 should be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).

The Veteran did not appeal the Board's March 2013 denial of a rating in excess of 10 percent from June 2, 2000, to August 23, 2001. Therefore, the period on appeal begins on December 1, 2001, as determined above, following the assignment of a temporary total rating for a period of convalescence. The Veteran has challenged his 30 percent rating that began on December 1, 2001. He also had temporary total ratings due to periods of convalescence from August 12, 2005, to September 30, 2005, and from January 13, 2009, to February 28, 2009. As the 30 percent rating "runs behind" the temporary total rating, the Board will evaluate the Veteran's rating in excess of 30 percent since December 1, 2001, to the present as one period.

A private treatment record indicates that the Veteran underwent a partial meniscectomy in August 2001. A VA treatment record indicates that the Veteran underwent arthroscopy, debridement of the meniscus, and partial synovectomy in August 2005.

VA and private treatment records since December 1, 2001, indicate that the Veteran's right knee symptoms included:  tenderness, constant pain, weakness, swelling, cramps, instability, crepitus, effusion, meniscus tear, laxity, popping, locking, buckling, giving way, ACL tear, internal derangement, cartilage loss, a Baker's cyst, decreased muscle strength and quadriceps atrophy, difficulty with prolonged standing and walking, required the use of a brace and a walker, surgical incisions of 3 centimeters and 2 centimeters, flexion to 85 degrees and extension to 15 degrees, DJD, chondromalacia patella, use of chondroitin glucosamine, requirement for regular Synvisc injections, and he had been recommended for a total knee replacement.

A February 2002 VA examination report states that the Veteran had flexion to 130 degrees and DJD. The veteran reported that he worked as a mail carrier and his knee would swell if he had a walking route several days in a row. He also reported instability. At his January 2003 DRO hearing, the Veteran testified that he had daily symptoms of popping and grinding, occasional buckling, pain, and occasional fluid build-up. He stated that his patella moved laterally.

The June 2003 VA examination report states that the Veteran had mild periarticular thickening, extension to 0 degrees with pain, flexion to 135 degrees with pain, crepitus, pain, tenderness, decreased muscle strength, and had the beginning signs of muscle atrophy. The examiner reported that while lying supine with the right hip flexed to 90 degrees, the Veteran had difficulty extending his knee and pain began at 90 degrees and persisted to approximately 140 degrees. The Veteran reported being unable to run or jump at all and that he could not squat or get up without pain. At his November 2004 DRO hearing, the Veteran testified that he had popping, locking, swelling, and buckling. He wore a knee brace. He reported being on light duty at his job as a mail carrier, which required him to only walk 2 to 3 miles per day instead of between 5 and 10 miles per day. A June 2005 VA examination report indicates that the Veteran reported symptoms of swelling, popping, buckling, hyperextending, giving way, swelling, and pain. He wore a brace. He had extension to 5 degrees and flexion to 120 degrees with pain. The examiner stated that the Veteran was likely to have additional limitation following repeated use and during flare-ups. He suspected that during a flare-up, following repeated use, or when the knee swelled, the Veteran would lose another 15 degrees of flexion.

At his September 2005 Board hearing, the Veteran testified that he had stiffness and cramping which affected his ability to drive. He reported that he continued to work on light duty at the Postal Service. A February 2008 VA examination report indicates that the Veteran reported flare-ups approximately two times per week, lasting 5 to 6 hours each, and effusion and instability. He wore a brace. He could walk or stand for a maximum of 2 hours. He had flexion to 114 degrees and extension to 0 degrees. He had no pain, weakness, fatigability, or loss of coordination during or following repeated use testing. A May 2007 X-ray study indicated DJD, joint compartment narrowing, and effusion. 

The report of a July 2008 VA examination indicates that the Veteran reported constant knee pain. He had flare-ups daily that lasted nearly the entire day. He also reported instability symptoms 2 to 3 times per week and effusion. He wore a brace and used a walker. He continued to work for the Postal Service but reported that he had been on limited duty since 2003. He had restrictions preventing prolonged walking or standing, kneeling, crouching, squatting, or driving for more than 3 hours. The Veteran reported that he reported avoiding any routine yard or household chores and any vehicle maintenance or repair that required prolonged walking, standing, kneeling, crouching, squatting, or crawling. On examination, he walked slowly with an antalgic gait. He had effusion and extension to 0 degrees and flexion to 90 degrees with pain throughout the active range of motion.

The report of a May 2009 VA examination indicates that the Veteran reported pain, swelling, stiffness, popping, and locking. His knees buckled, causing him to stumble, and occasionally causing him to fall. He reported an inability to drive long distances, perform any yard work, and perform anything more than light housework; he had difficulty playing with his children and performing work duties. He could stand for approximately 4 hours per day. He reported no incapacitating flare-ups. On examination, he had range of motion from 0 to 70 degrees with pain. He had no swelling or instability, but had increased pain after repeated use. He had well-healed scars from his arthroscopic surgeries. They were nontender, non-hypertrophic, and there was no keloid formation. They were highly mobile and did not inhibit joint motion. He was diagnosed with DJD.

At his August 2012 Board hearing, the Veteran reported that he was on limited duty at his job. He stated that he was on a 35 day suspension because it took him too long to walk his carried mail route due to an inability to walk up and down hills, up steps, or over uneven terrain. He reported an inability to do any sports because he could not run or jump; he had difficulty getting in and out of his car; he could not drive, sit, or stand for prolonged periods; and could not mow his lawn.

In January 2016, the Veteran was afforded another VA examination. The Veteran reported that his knee gave way approximately 3 to 4 times per day, that he had difficulty walking with increased frequency of stumbling, chronic swelling with the knee sometimes becoming red and warm, chronic stiffness, chronic pain at a level of approximately 7 out of 10 on a daily basis, and intermittent locking. He took medication for swelling and pain. He reported daily flare-ups with increased activity, such as climbing stairs or walking short distances. Flare-ups lasted up to several hours each. He had functional impairment resulting in avoidance of stairs and avoidance of walking more than 1/4 of a mile. He reported no difficulty with sitting and standing, other than stiffness which was transient. On examination, he had flexion to 100 degrees and extension to 0 degrees. He had pain throughout the entire range of motion that caused functional loss. He had no additional functional loss or loss of range of motion following repeated use. There was pain on weight-bearing, tenderness on palpation, and crepitus. During flare-ups, he was limited due to pain and lack of endurance. He had muscle atrophy, no ankylosis, recurrent subluxation, effusion, instability, a history of medial tibial stress syndrome approximately 1.5 years prior but no longer had the disorder, meniscal tear, and frequent episodes of joint locking, pain. The examiner noted that he had meniscectomy residuals including persistent pain, locking, and swelling. The examiner indicated that the Veteran's scars were not painful, unstable, or had an area equal or greater than 39 square centimeters. The examiner noted one scar 0.7 centimeters by 0.5 centimeters. The Veteran constantly used a brace to correct instability. He was diagnosed with DJD and residuals of a right knee injury.

Since December 1, 2001, the Veteran's right knee disorder caused tenderness; constant pain; daily flare-ups; functional loss; weakness; swelling; redness and warmness; cramps; stiffness; instability; crepitus; effusion; meniscus tear; laxity; subluxation; popping; locking; buckling; falling; grinding; giving way; antalgic gait; ACL tear; internal derangement; fluid build-up; cartilage loss; a Baker's cyst; medial tibial stress syndrome; decreased muscle strength and quadriceps atrophy; difficulty with prolonged standing, walking, driving, kneeling, crouching, squatting, or crawling; required the use of a brace and a walker; surgical incisions of 3 centimeters and 2 centimeters that were nontender, stable, and had no keloid formation; flexion to 70 degrees and extension to 15 degrees with pain throughout the entire range of motion; DJD; chondromalacia patella; use of medication; requirement for regular Synvisc injections; and he had been recommended for a total knee replacement. He had no ankylosis. He underwent a partial meniscectomy, arthroscopy, debridement of the meniscus, and partial synovectomy.

Given these facts, the Board finds that the Veteran's symptoms most closely approximate a 30 percent rating for severe subluxation and instability under diagnostic code 5257 for the period from December 1, 2001 to August 11, 2005; from October 1, 2005 to January 12, 2009 and since March 2009; a 20 percent rating for locking and effusion under diagnostic code 5258, a 20 percent rating for limitation of extension to 15 degrees under diagnostic code 5261, and a 10 percent rating for medial tibial stress syndrome with slight knee impairment under diagnostic code 5262. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). The ratings under diagnostic codes 5257 and 5258 constitute the maximum ratings available. A higher rating for limitation of extension is not warranted as the Veteran does not have extension limited to 20 degrees. A higher rating for knee disability due to medial tibial stress syndrome is not warranted as the disorder was only noted by history on one examination and, therefore, was a mild, passing disorder that only would have contributed slightly to the Veteran's knee disability. A separate rating for the Veteran's surgical scars is not warranted as his scars do not meet the minimum requirement for a compensable rating. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805. A separate rating for the Veteran's limitation of flexion is not warranted as his limitation does not meet the minimum requirement for a compensable rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A separate rating for removal semilunar cartilage is not warranted as the Veteran's meniscus symptoms are accounted for under diagnostic code 5258 and a separate rating under diagnostic code 5259 would constitute pyramiding. 38 C.F.R. § 4.14. 

2.  Right and Left Hip

Limitation of extension of the thigh to 5 degrees warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2017).

Limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 20 degrees warrants a 30 percent rating. Flexion limited to 10 degrees warrants a 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2017).

Impairment of the thigh resulting in limitation of rotation of the affected leg such that the Veteran cannot toe-out more than 15 degrees warrants a 10 percent rating. Impairment of the thigh resulting in limitation of adduction and an inability to cross legs warrants a 10 percent rating. Impairment of the thigh resulting in limitation of abduction and motion lost beyond 10 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).

The average normal range of motion for the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees. 38 C.F.R. § 4.71a, Plate II (2017).

A November 2005 hip X-ray study report indicates that the Veteran had no fractures or dislocation, and joint spaces were maintained and normal. At his June 2007 DRO hearing, the Veteran testified that he had popping, pain, and aching in his left hip and slight pain in the right hip. A July 2007 private treatment record indicates that the Veteran's hip flexion and extension were normal. A July 2011 private treatment record states that the Veteran had right hip flexion limited to 90 degrees, internal rotation to 25 degrees, external rotation to 20 degrees, and abduction to 35 degrees. A September 2011 private treatment record states a diagnosis of right hip arthralgia. January 2016, February 2017, and July 2017 private treatment records indicate that the Veteran had constant aching, throbbing pain in the right hip with locking episodes. He had limitation of motion in the right hip in all directions. He reported being previously diagnosed with right hip arthritis and was given a diagnosis of right hip arthralgia. 

In November 2013, the Veteran was afforded a VA hip examination. He was diagnosed with bilateral myofascial syndrome. The examiner noted that the Veteran had intermittent muscular pain posterior to the hips with prolonged standing and walking for approximately 6 years. He reported limping intermittently and that the contralateral hip would hurt when he was limping. At the examination, his gait was nonantalgic. He reported no flare-ups. He had limitation of flexion of the right hip to 115 degrees with pain, limitation of extension of the right hip to greater than 5 degrees with pain, limitation of flexion of the left hip to 115 degrees with pain, limitation of extension of the left hip to greater than 5 degrees with pain, abduction was not lost beyond 10 degrees, adduction did not limit crossing of the legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees. He had no additional limitation of motion following repeated use. He had functional impairment of both hips resulting in pain on movement; disturbance of locomotion; and interference with sitting, standing, or weight-bearing. Muscle strength testing was normal, he had no ankylosis, no malunion or nonunion of the femur, no flail hip joint, and no leg length discrepancy. Imaging studies indicated that he did not have arthritis.

In September 2017, the Veteran was afforded a VA examination. He was diagnosed with left and right hip myofascial syndrome. He reported symptoms of weakness, pain, poor circulation, limited mobility, and walking with a limp. He reported flare-ups with prolonged sitting and standing, after sleeping on his back, and with driving and walking. He reported functional loss resulting in difficulty lying on his back, driving, walking, and standing. On examination, he had right hip flexion to 50 degrees, extension to 25 degrees, abduction to 30 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees. He had pain with each motion which caused functional loss. Adduction was not limited such that he could not cross his legs and there was evidence of pain with weight-bearing, crepitus, and no evidence of tenderness or pain on palpation. He had evidence of pain on non-weight bearing and the examiner noted that passive range of motion testing could not be performed was not medically appropriate. He had left hip flexion to 70 degrees, extension to 25 degrees, abduction to 30 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees. He had pain with each motion which caused functional loss. Adduction was not limited such that he could not cross his legs, there was evidence of pain with weight-bearing, evidence of crepitus, and no evidence of tenderness or pain on palpation. He had pain on non-weight bearing and the examiner noted that passive range of motion testing could not be performed because it was not medically appropriate. He was unable to perform repeated use testing with either hip due to significant pain on initial range of motion testing. He had reduced muscle strength in both hips, but no muscle atrophy and no ankylosis. He had no malunion or nonunion of femur, flail hip joint, or leg length discrepancy.

Since October 27, 2005, the Veteran's left hip disorder caused pain; limping; popping, aching, intermittent muscular pain posterior to the hip; functional impairment resulting in pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing; pain on non-weight bearing; weakness; poor circulation; limited mobility; reduced muscle strength; flare-ups with prolonged sitting and standing, after sleeping on his back, and with driving and walking; and flexion limited to 70 degrees, extension to 25 degrees, abduction to 30 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.

Since October 27, 2005, the Veteran's right hip disorder caused arthralgia; aching, throbbing pain; locking episodes; limping; intermittent muscular pain posterior to the hip; functional impairment resulting in pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing; pain on non-weight bearing; weakness; poor circulation; limited mobility; reduced muscle strength; flare-ups with prolonged sitting and standing, after sleeping on his back, and with driving and walking; and flexion limited to 50 degrees, extension to 25 degrees, internal rotation to 25 degrees, external rotation to 20 degrees, and abduction to 30 degrees, and adduction to 25 degrees. Although the Veteran reported that he had been diagnosed with arthritis, that listed diagnosis was by his report only. Treatment records and X-ray study reports in the file indicate that the Veteran did not have arthritis. 

Neither the Veteran's left nor right hip disorder symptoms warranted a compensable rating during the entire period on appeal. However, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017).

As 38 C.F.R. § 4.59 has directed, painful joints caused by healed injury entitles the Veteran to the minimum compensable rating. The minimum compensable rating for hip symptoms is 10 percent. As the Veteran is already in receipt of a 10 percent rating for both the right and the left hip since October 27, 2005, increased ratings are not warranted and the claims are denied.

The Board notes that the Veteran asserted on his November 2017 VA Form 9 that he believed the VA examiner "made an incorrect assessment of my physical disabilities" and that the "condition is worse than what the . . . doctor stated." The Veteran stated that he would submit additional medical evidence in support of his statements. No additional, relevant evidence was received and the Veteran did not provide any other information as to what symptoms he thought were worse than his examination report indicated. The Board finds that the September 2017 VA examination was adequate. It included many symptoms as reported by the Veteran, and it included objective measurements of the Veteran's impairment through range of motion testing. As the Veteran has not provided evidence of inadequacy (other than his statement that his hip disorders are worse than indicated on the examination report) and the Board has concluded that the examination was adequate, no additional examination is required and the examination report is appropriate for use in rating the Veteran's disorders.


ORDER

The right knee temporary total rating is extended from September 30, 2001, to November 30, 2001.

A 30 percent rating for right knee severe subluxation and instability is granted under diagnostic code 5257 from December 1, 2001, to August 11, 2005, from October 1, 2005, to January 12, 2009, and since March 1, 2009.

A 20 percent rating for right knee locking and effusion is granted under diagnostic code 5258 from December 1, 2001, to August 11, 2005, from October 1, 2005, to January 12, 2009, and since March 1, 2009.

A 20 percent rating for right knee limitation of extension is granted under diagnostic code 5261 from December 1, 2001, to August 11, 2005, from October 1, 2005, to January 12, 2009, and since March 1, 2009.

A 10 percent rating for right knee tibial impairment with slight knee disability is granted under diagnostic code 5262 from December 1, 2001, to August 11, 2005, from October 1, 2005, to January 12, 2009, and since March 1, 2009.

An initial rating in excess of 10 percent for left hip myofascial syndrome since October 27, 2005, is denied.

An initial rating in excess of 10 percent for right hip myofascial syndrome since October 27, 2005, is denied.


REMAND

The Board has determined that additional development is necessary and the appeal is, therefore, REMANDED as directed below.

1.  Reasons for the remand:

In its May 2017 Memorandum Decision, the Court remanded the issues of service connection for bilateral pes planus, left leg nerve entrapment, and plantar fasciitis because the Board had not adequately addressed why obtaining the Veteran's records from his Reserve service was not necessary. The Board finds that remand of all the service connection issues currently on appeal is necessary to obtain the records and that additional medical opinions are required in light of the new records.

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the U.S. Marine Corps and the U.S. Marine Corps Reserve and (2) forward all available service treatment records and service personnel records not already of record for incorporation into the record.

3.  Schedule the Veteran for appropriate VA examinations to obtain an opinion as to the nature and etiology of all bilateral foot, bilateral ankle, left lower extremity nerve, and lumbar spine disorders. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether each identified right foot disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

b.  whether each identified right foot disorder was caused by any service-connected disorder.

c.  whether each identified right foot disorder was aggravated by any service-connected disorder.

d.  whether right foot pes planus was aggravated by any in-service injury, disease, disorder, or event.

e.  whether each identified left foot disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

f.  whether each identified left foot disorder was caused by any service-connected disorder.

g.  whether each identified left foot disorder was aggravated by any service-connected disorder.

h.  whether left foot pes planus was aggravated by any in-service injury, disease, disorder, or event.

i.  whether each identified right ankle disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

j.  whether each identified right ankle disorder was caused by any service-connected disorder.

k.  whether each identified right ankle disorder was aggravated by any service-connected disorder.

l.  whether each identified left ankle disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

m.  whether each identified left ankle disorder was caused by any service-connected disorder.

n.  whether each identified left ankle disorder was aggravated by any service-connected disorder.

o.  whether each identified left lower extremity nerve disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

p.  whether each identified left lower extremity nerve disorder was caused by any service-connected disorder.

q.  whether each identified left lower extremity nerve disorder was aggravated by any service-connected disorder.

r.  whether each identified lumbar spine disorder was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

s.  whether each identified lumbar spine disorder was caused by any service-connected disorder.

t.  whether each identified lumbar spine disorder was aggravated by any service-connected disorder.

Service connection is currently in effect for right knee injury residuals with scars, left knee DJD with scars, and left and right hip myofascial syndrome.

IF ANY OF THE DISORDERS BEING REMANDED CAUSED OR AGGRAVATED ANY OF THE OTHER DISORDERS BEING REMANDED, THE EXAMINER MUST SO STATE.

IN ADDITION TO ANY RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*Service treatment records:

--November 1981 physical examination for service entrance noting pes planus. VBMS Entry 4/1/2008, p. 1-2.

--November 1981 report of medical history on which the examiner noted that the Veteran had a history of a left femur fracture with no sequelae. VBMS Entry 7/3/2015, p. 5-6.

--September 1982 record indicating treatment for right ankle pain and stating that the Veteran injured his ankle while playing basketball; he was diagnosed with mild right ankle sprain. VBMS Entry 4/1/2008, p. 6.

--November 1982 record stating that the Veteran had right ankle edema and was diagnosed with a right ankle sprain. VBMS Entry 4/1/2008, p. 6.

--November 1982 record stating that the Veteran was diagnosed with a right ankle sprain 3 weeks prior and that he had mild edema to the superior aspect of the right foot and tenderness to palpation, and stating a diagnosis of right ankle sprain. VBMS Entry 4/1/2008, p. 7.

--December 1982 records indicating that the Veteran had had low back pain for 1 day, that he had been playing tackle football when he fell on his back, and that he had noticed a knot in his back. The records state that he had a hematoma in his lower lumbar region and that he had a knot in the center of his low back region, and that he was diagnosed with a possible strain and low back injury with probable soft tissue injury and referred for an X-ray study. VBMS Entry 7/3/2015, p. 16-17.

--December 1982 X-ray study report done to rule out dislocation or fracture and stating that the Veteran had a normal low back. VBMS Entry 10/2/2008, p. 1.

--January 1984 X-ray study report stating that the Veteran had right ankle pain and diagnosing possible flat foot and stating that no fracture was seen. VBMS Entry 4/1/2008, p. 8.

--October 1984 physical examination for service separation indicating that the Veteran was normal for everything and including no notation of pes planus. VBMS Entry 4/1/2008, p. 3-4.

--November 1984 record stating that the Veteran had right ankle pain, he denied trauma, and he was referred for an X-ray study. VBMS Entry 4/1/2008, p. 5.

--November 1984 replacement examination stating that the Veteran was normal. VBMS Entry 7/3/2015, p. 7-8.

--November 1984 report of medical history where the Veteran reported only broken bones and frequent or painful urination. VBMS Entry 7/3/2015, p. 9-10.

*January 1986 VA treatment record indicating complaints of low back pain and where the Veteran denied any trauma. He was referred for an X-ray study. VBMS Entry 8/20/2001, p. 2.

*January 1986 VA X-ray study report indicating that the Veteran had pain in his lumbar spine for 7 days and that he had a history of lumbar spine fracture. VBMS Entry 2/5/2002, p. 6.

*March 1986 VA treatment records indicating that the Veteran was jogging when he stopped abruptly, turned his foot inward, and hurt the tarsal region of his right foot. An X-ray study showed no fracture and he was diagnosed with right ankle sprain. VBMS Entries 8/20/2001.

*March 1986 VA right foot X-ray study report which concluded "[n]egative study." VBMS Entry 2/5/2002, p. 8.

*November 2001 VA Application for Vocational Rehabilitation form where the Veteran reported difficulty standing and walking due to aching and swollen feet. VBMS Entry 11/22/2001, p. 1.

*November 2005 VA X-ray study report stating that the Veteran had an"[e]ssentially normal right foot. Mild left infracalcaneal bony spur, otherwise normal left foot." VBMS Entry 2/9/2006, p. 2.

*February 2006 VA podiatry consult report stating that the Veteran had low arches and uncontrolled pronation. VBMS Entry 6/12/2006, p. 8.

*December 2006 private treatment record stating that the Veteran had bilateral plantar fasciitis which was directly related to his work as a mail carrier and, because he wore a knee brace, he had to shift his weight causing pain in his arches. VBMS Entry 6/7/2007, p. 15.

*May 2007 private treatment record stating diagnoses of bilateral plantar fasciitis, bilateral pes planus deformity, and left anterior tibial nerve entrapment and stating that he "sustained injuries to both of his feet while performing his normal job duties and the injuries to both feet are indeed work-related." VBMS Entry 6/7/2007, p. 3.

*June 2007 DRO hearing transcript where the Veteran testified that his knee disorders caused him to change the way he walked which worsened his foot disorders.

*June 2007 statement from the Veteran where he reported that he had disorders of the feet, heels, ankles, arches, and the top of his feet and stating that he did not have any of the injuries prior to working for the Postal Service. 

*July 2007 private treatment record stating a diagnosis of bilateral tarsal tunnel syndrome and left and right lower extremity radiculopathy. VBMS Entry 8/7/2007, p. 9.

*August 2007 VA treatment record where the Veteran was diagnosed with chronic low back pain and a magnetic resonance imaging (MRI) study indicated that he had "[s]evere L5-S1 degenerative disc disease resulting in bilateral L5 foraminal stenosis" and "[n]o focal disc herniations." VBMS Entry 10/1/2007, p. 2.

*November 2007 private treatment record stating diagnoses of bilateral plantar fasciitis, bilateral pes planus, bilateral tarsal tunnel syndrome, and bilateral anterior tibial nerve entrapment, and stating that the physician believed that the Veteran's back and lower extremity disorders "occurred as a result of injuries sustained while actively in the military." VBMS Entry 2/5/2008, p. 1.

*November 2007 VA treatment record indicating that the Veteran had acquired pes planus. VBMS Entry 6/12/2008, p. 4.

*December 2007 lumbar spine MRI report indicating spondylosis and degenerative disc disease. VBMS Entry 2/5/2008, p. 5.

*February 2008 Statement in Support of Claim stating that the Veteran injured his left ankle while on active duty and that the right ankle disorder was secondary to the left ankle disorder.

*February 2008 VA left ankle X-ray study report stating that the Veteran had "marginal hypertrophic changes at the anterior margin of the ankle joint with spurring of the anterior end of the tibia. There is slight narrowing of the anterior tibiotalar joint. There is a plantar calcaneal spur. There is pes planus. Other structures are normal in appearance." VBMS Entry 5/26/2010, p. 3.

*April 2008 VA examination report stating that the Veteran had a diagnosis of bilateral pes planus, bilateral plantar fasciitis, and a right heel spur, and stating that he had anterior tibial nerve entrapment. 

*April 2008 VA feet X-ray study stating that the Veteran had "[m]oderate hallux valgus each foot with minimal degenerative change each first MP joint. Minimal to moderate degenerative changes of the dorsum of the tarsal bones bilaterally. Small sharp calcaneal spurs bilaterally." VBMS Entry 5/26/2010, p. 1.

*September 2008 VA treatment record stating that the Veteran injured his back in 1982 while in service when he fell off a truck. VBMS Entry 4/23/2009, p. 13.

*October 2008 U.S. Department of Labor Attending Physician's Report indicating that the Veteran had bilateral plantar fasciitis and indicating work restrictions. VBMS Entry 3/3/2009, p. 1.

*November 2008 VA treatment record stating that the Veteran fractured his low back during physical training or a training exercise but never got any "real treatment" for his back initially-he just took pain medication and rested. VBMS Entry 7/6/2016, p. 391.

*August 2009 VA foot X-ray study report indicating that the Veteran had bilateral hallux valgus, bilateral calcaneal spurs, and bilateral degenerative changes of the dorsum of the tarsal bones. VBMS Entry 4/23/2009, p. 10.

*October 2009 private treatment record stating diagnoses of bilateral plantar fasciitis, bilateral pes planus, bilateral tarsal tunnel syndrome, and bilateral anterior tibial nerve entrapment; that the Veteran had numbness and tingling in both lower extremities and stating a diagnosis of radiculopathy; and stating that the Veteran's symptoms began in service and have continued since that time and that his back and lower extremity disorders were caused by service and that his foot and ankle disorders were secondary to the knee disorders. VBMS Entry 10/6/2009, p. 1.

*October 2009 VA treatment record stating that the Veteran had a significant back injury in 1982 during physical training. VBMS Entry 10/14/2009, p. 1.

*October 2009 VA operative report stating that the Veteran had radiculopathy, left common peroneal nerve entrapment, and left tarsal tunnel syndrome. VBMS Entry 8/18/2010, p. 7.

*November 2009 VA treatment record addendum stating that the Veteran requested that the physician state that he did hurt his back in 1982 in physical training but not from a fall. VBMS Entry 5/26/2010, p. 7.

*August 2010 private treatment record stating diagnoses of bilateral plantar fasciitis and bilateral heel spurs. VBMS Entry 6/10/2011, p. 37.

*June 2011 private treatment record stating that the Veteran had bilateral plantar fasciitis, bilateral pes planus, left anterior tibial nerve entrapment, left tarsal tunnel syndrome, and a history of lumbar radiculopathy, and that his foot symptoms were acquired while active in the military and exacerbated while performing his normal job duties as a letter carrier. VBMS Entry 6/10/2011, p. 1. 

*June 2011 private treatment records stating that the Veteran reported multiple lumbar fractures in 1982 and stating that the Veteran had lumbar radiculopathy and bladder dysfunction. VBMS Entry 6/10/2011, p. 19, 21.

*September 2011 private treatment record stating a diagnosis of chronic lumbar strain with bilateral lower extremity radiculopathy following an MRI study. VBMS Entry 6/10/2011, p. 25.

*October 2011 VA examination reports stating diagnoses of bilateral plantar fasciitis, bilateral tarsal tunnel syndrome, bilateral lower leg nerve entrapment, and bilateral pes planus.

*January 2012 private treatment record stating that the Veteran's back symptoms started with a work-related injury in June 2003 when he slipped and fell on a wet surface and stating diagnoses of lumbar disc protrusion and lumbar radiculopathy. VBMS Entry 10/23/2012, p. 8-9.

*July 2012 notice of disagreement (NOD) where the Veteran wrote that his plantar fasciitis, ankle sprain, and low back disc disorder were incurred in service and that his other claimed disorders were secondary to those disorders. He wrote that he fractured his back while in service in 1983. 

*July 2012 private treatment record stating diagnoses of chronic lumbar strain with left lower extremity radiculitis, lumbar disc protrusion/herniation, bilateral plantar fasciitis, and bilateral pes planus. VBMS Entry 6/29/2015, p. 13.

*August 2012 Board hearing where the Veteran testified that wearing full military gear during training aggravated his pes planus while in service and that his feet have bothered him since 1983 or 1984.

*September 2012 statement from the Veteran's private physician that the Veteran's low back disorder was caused by service. VBMS Entry 10/23/2012, p. 2. 

*September 2012 private treatment record stating a diagnosis of chronic lumbosacral strain with left lower extremity radiculitis. VBMS Entry 6/29/2015, p. 8.

*November 2013 VA flatfoot examination stating a diagnosis of bilateral pes planus with secondary plantar fasciitis, mild bilateral hallux valgus, and DJD of the 1st MP joints. 

*January 2014 VA ankle X-ray study report stating that the Veteran had right and left ankle soft tissue swelling, but no right ankle fractures or degenerative changes and no left ankle discrete erosions or osteophytes. VBMS Entry 10/18/2017, p. 1.

*March 2016 lumbar spine MRI report stating a diagnosis of multilevel lumbar spondylosis. VBMS Entry 10/18/2017, p. 2.

*May 2016 lumbar spine MRI report stating a diagnosis of spondylosis. VBMS Entry 7/6/2016, p. 1.

*November 2017 VA examination reports stating diagnoses of degenerative arthritis of the lumbar spine with radiculopathy and left and right ankle degenerative arthritis.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


